Citation Nr: 0639120	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  05-06 097	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to waiver of recovery of nonservice-connected 
disability pension overpayment in the amount of $210.66 for 
the year 2000.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1954 to February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Committee on Waivers and Compromises at the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2006, the veteran testified at a 
video conference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's nonservice-connected disability pension 
payments were retroactively amended as a result of 
information demonstrating he had received unreported gambling 
winnings in excess of losses in the year 2000; the calculated 
overpayment in the amount of $210.66 was properly created.

3.  The veteran is not shown to have committed fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.

4.  Recovery of the assessed overpayment would deprive the 
veteran of basic necessities.




CONCLUSION OF LAW

Recovery of the overpayment of benefits in the amount 
of $210.66, for the year 2000, would be contrary to the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA 
notification procedures, however, do not apply in waiver 
cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  It 
is significant to note that chapter 53 of title 38, U.S. Code 
(which governs waiver requests) contains its own decision 
notice provisions.  All relevant evidence necessary for an 
equitable disposition of this appeal has been obtained.

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") has 
held that when the validity of a debt is challenged, a 
threshold determination must be made on that question prior 
to a decision on waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. 
§ 1.911(c) (2006), VAOPGCPREC 6-98 (Apr. 24, 1998).  

VA regulations provide that the maximum rate of improved 
disability pension is to be reduced by the amount of the 
countable annual income of a veteran.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. § 3.23 (2006).  In determining income 
for purposes of entitlement to pension under the improved 
pension program the payments of any kind or from any source 
will be counted as income in the year in which received, 
unless specifically excluded.  See 38 U.S.C.A. § 1503(West 
2002); 38 C.F.R. § 3.271, 3.272 (2006).  VA's Adjudication 
Procedure Manual (M21-1) provides that winnings from gambling 
less any losses for a particular period are countable income.  
M-21, Part IV, Subchapter IX, 16.41(c)(10). 

VA records show the veteran received unreported gambling 
winnings in the year 2000 of $33,992 and that he subsequently 
submitted evidence of gambling losses in the amount of 
$33,100.  As the veteran had net gambling winnings in the 
year 2000 of $892 in excess of his losses for that year, the 
Board finds the calculated overpayment indebtedness in the 
amount of $210.66 was properly created.

VA law provides that recovery of overpayment of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(a) (2006).  
The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2006).

In this case, the RO found the veteran had failed to provide 
information as to his actual income and that his disregard 
for VA rules concerning the reporting of his gambling income 
was considered to be an act of bad faith.  Although the 
veteran is shown to have failed to report his gambling income 
for the year 2000, the Board finds his actions do not rise to 
the level of bad faith.  The evidence of record reveals no 
overt act of deception and the veteran was sincere in his 
assertion that he believed his gambling losses had offset any 
winnings.  The Court has held that the operative language in 
38 C.F.R. § 1.965(b)(2) limits bad faith to cases in which 
there is an intent to seek an unfair advantage and that a 
mere negligent failure to fulfill a duty or contractual 
obligation is not an appropriate basis for a bad faith 
determination.  Richards v. Brown, 9 Vet. App. 255 (1996).  
Consequently, the Board concludes that there is no statutory 
bar to waiver of recovery of the indebtedness in question.  

Based on the evidence of record, the Board finds recovery of 
the overpayment would in this case be against the principles 
of equity and good conscience.  While the veteran is shown to 
have been at fault in the creation of the overpayment, 
recovery would deprive him of basic necessities.  The 
financial information of record shows he has limited monthly 
income from Social Security Administration (SSA) and union 
retirement payments in the amount of $868 and that he has 
reported average monthly expenses of $865.  He has no other 
significant assets and is shown to have debilitating medical 
problems.  Therefore, the veteran's request for waiver of 
nonservice-connected disability pension overpayment in the 
amount of $210.66 is granted.


ORDER

Entitlement to waiver of recovery of nonservice-connected 
disability pension overpayment in the amount of $210.66 is 
granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


